                               Case 2:19-cv-01483-PA-RAO Document 33 Filed 05/10/19 Page 1 of 20 Page ID #:523



                                      1   POLSINELLI LLP
                                          Noel S. Cohen (CA Bar No. 219645)
                                      2   Ilana Zelener (CA Bar No. 311584)
                                          2049 Century Park East, Suite 2900
                                      3   Los Angeles, CA 90067
                                          Telephone: 310.556.1801
                                      4   Facsimile: 310.556.1802
                                          Email: ncohen@polsinelli.com
                                      5   Email: izelener@polsinelli.com
                                      6   POLSINELLI PC
                                          Stuart M. Pape (pro hac vice application forthcoming)
                                      7   1401 Eye (“I”) Street, N.W., Suite 800
                                          Washington, DC 20005
                                      8   Telephone: (202) 783-3300
                                          Facsimile: (202) 783-3535
                                      9   Email: spape@polsinelli.com
                                     10   Jennifer J. Axel (pro hac vice application forthcoming)
                                          One East Washington, Suite 1200
                                     11   Phoenix, AZ 85004
                                          Telephone: (602) 650-2000
                                     12   Facsimile: (602) 264-7033
                                          Email: jaxel@polsinelli.com
                                     13
                                          Attorneys for Defendant and Counterclaimant Hologenix, LLC
2049 Century Park East, Suite 2900




                                     14
                                                              UNITED STATES DISTRICT COURT
     Los Angeles, CA 90067




                                     15
          310.556.1801
          Polsinelli LLP




                                     16                      CENTRAL DISTRICT OF CALIFORNIA
                                     17
                                          Multiple Energy Technologies, LLC               Case No. 2:19-cv-01483-PA-RAO
                                     18
                                                         Plaintiff,                       EVIDENTIARY OBJECTIONS
                                     19                                                   TO THE DECLARATIONS
                                                   v.                                     FILED IN SUPPORT OF
                                     20                                                   MOTION FOR PRELIMINARY
                                          Hologenix, LLC,                                 INJUNCTION
                                     21
                                                         Defendants.                      Complaint Filed: February 28, 2019
                                     22                                                   Counterclaim Filed: April 12, 2019
                                     23
                                          Hologenix, LLC
                                     24
                                                         Counterclaimant,
                                     25
                                                   v.
                                     26
                                          Multiple Energy Technologies, LLC
                                     27
                                                         Counter-Defendant.
                                     28

                                                                         EVIDENTIARY OBJECTIONS
                                                                        Case No. 2:19-cv-01483-PA-RAO
                                          68539368.1
Case 2:19-cv-01483-PA-RAO Document 33 Filed 05/10/19 Page 2 of 20 Page ID #:524



   1            Defendant and Counterclaimant Hologenix, LLC hereby objects to the
   2   following portions of the declarations of Shannon Vissman, Alberto Gutierrez,
   3   Thomas Maronick and Andrew Case:
   4                       DECLARATION OF SHANNON VISSMAN
   5            Hologenix generally objects to the Declaration of Mr. Vissman to the extent
   6   that he fails to state that the factual statements asserted in his declaration are based
   7   on personal knowledge or other admissible evidence, therefore rendering his
   8   statements inadmissible pursuant to LR 7-7, Fed.R.Evid. 602 and 802. More
   9   specifically, Hologenix objects as follows:
  10

  11    Material Objected to:             Ground(s) for Objection:         Ruling on
  12                                                                       Objection:
  13    2.     In late 2014, MET began    Lack of Foundation (Fed.         Sustained: _____
               discussing an agreement    Rule Evid. 602)
  14           with Under Armour, Inc.                                     Overruled: _____
                                          Hearsay (Fed. Rule Evid.
  15           ("Under Armour") to        802)
               supply its patented
  16                                      Lack of Personal Knowledge
               formula of bioceramic      (Fed. Rule Evid. 602)
  17           powder, branded
               Redwave®, to Under
  18           Armour for use in
  19           sleepwear.

  20    3.     On January 15, 2015        Best Evidence Rule (Fed.         Sustained: _____
               MET and Under Armour       Rule Evid. 1002)
  21                                                                       Overruled: _____
               signed a Material          Hearsay (Fed. Rule Evid.
  22           Transfer Agreement.        802)
  23                                      Lack of Personal Knowledge
                                          (Fed. Rule Evid. 602)
  24
        5.     After the successful       Lack of Foundation (Fed.         Sustained: _____
  25
               launch, and based on the   Rule Evid. 602);
  26           response at CES, MET                                        Overruled: _____
               and Under Armour           Best Evidence Rule (Fed.
  27
               began to negotiate a       Rule Evid. 1002)
  28           three-year agreement
                                                   2
                                       EVIDENTIARY OBJECTIONS
                                      Case No. 2:19-cv-01483-PA-RAO
       68539368.1
Case 2:19-cv-01483-PA-RAO Document 33 Filed 05/10/19 Page 3 of 20 Page ID #:525



   1
        Material Objected to:              Ground(s) for Objection:     Ruling on
   2
                                                                        Objection:
   3           under which Under           Hearsay (Fed. Rule Evid.
   4           Armour would pay MET        802)
               a projected $2,500,000
   5                                       Lack of Personal Knowledge
               per year to allow Under     (Fed. Rule Evid. 602)
   6           Armour to be the
               exclusive manufacturer
   7           of sleepwear
   8           incorporating Redwave,
               and would make a
   9           separate payment for
  10           each kilogram of
               Redwave used.
  11    6.     Under Armour was not        Best Evidence Rule (Fed.     Sustained: _____
  12           MET's only major client.    Rule Evid. 1002)
               Beginning in 2015, MET                                   Overruled: _____
  13                                       Hearsay (Fed. Rule Evid.
               and American Textile        802)
  14           Company, Inc.
                                           Lack of Personal Knowledge
               ("American Textile")        (Fed. Rule Evid. 602)
  15
               entered into a series of
  16           agreements whereby
               MET would supply
  17
               American Textile with
  18           Redwave for use in
               bedding. MET and
  19
               American Textile
  20           entered into a series of
               agreements, including a
  21
               June 3, 2015 Material
  22           Transfer Agreement and
               a May 4, 2016
  23
               Evaluation and Supply
  24           Agreement.
        7.     The Evaluation and          Best Evidence Rule (Fed.     Sustained: _____
  25
               Supply Agreement            Rule Evid. 1002)
  26           included an option for                                   Overruled: _____
                                           Hearsay (Fed. Rule Evid.
               American Textile, which     802)
  27
               it exercised on April 3,
                                           Lack of Personal Knowledge
  28           2017, triggering a series
                                                    3
                                        EVIDENTIARY OBJECTIONS
                                       Case No. 2:19-cv-01483-PA-RAO
       68539368.1
Case 2:19-cv-01483-PA-RAO Document 33 Filed 05/10/19 Page 4 of 20 Page ID #:526



   1
        Material Objected to:           Ground(s) for Objection:       Ruling on
   2
                                                                       Objection:
   3        of automatic renewals       (Fed. Rule Evid. 602)
   4        until either party
            terminated.
   5    8. By mid-2017, MET had         Best Evidence Rule (Fed.       Sustained: _____
   6        agreements with two         Rule Evid. 1002)
            major manufacturers to                                     Overruled: _____
   7                                    Hearsay (Fed. Rule Evid.
            supply them with            802)
   8        Redwave for
                                        Lack of Personal Knowledge
            incorporation into their    (Fed. Rule Evid. 602)
   9        products and was in
  10        discussions with other
            major manufacturers as
  11        well.
  12    10. American Textile told       Hearsay (Fed. Rule Evid.       Sustained: _____
            MET that Hologenix was      802)
  13                                                                   Overruled: _____
            touting its "FDA
  14        approval for Celliant,"     Speculative (Fed. Rule Evid.
            and asked how MET           602)
  15                                    Lack of Personal Knowledge
            could compete against
  16        that claim.                 (Fed. Rule Evid. 602)

  17    11. Soon after Hologenix        Speculative (Fed. Rule Evid.   Sustained: _____
  18
            issued the July 25, 2017    602)
            press release, Under                                       Overruled: _____
  19        Armour terminated the       Lack of Foundation (Fed.
            exclusivity provisions of   Rule Evid. 602)
  20
            its agreement with MET.     Best Evidence Rule (Fed.
  21                                    Rule Evid. 1002)
  22

  23    12. In a conversation with a    Hearsay (Fed. Rule Evid.       Sustained: _____
  24        MET executive, an           802)
            American Textile                                           Overruled: _____
  25        executive said that         Hearsay within Hearsay
  26        Under Armour switched       (Fed. Rule Evid. 805)
            to Hologenix specifically   Lack of Personal Knowledge
  27        so that Under Armour        (Fed. Rule Evid. 602)
  28        could use Hologenix's       Lack of Foundation (Fed.
                                                 4
                                     EVIDENTIARY OBJECTIONS
                                    Case No. 2:19-cv-01483-PA-RAO
       68539368.1
Case 2:19-cv-01483-PA-RAO Document 33 Filed 05/10/19 Page 5 of 20 Page ID #:527



   1
        Material Objected to:               Ground(s) for Objection:       Ruling on
   2
                                                                           Objection:
   3           promotional statements.      Rule Evid. 602)
   4

   5    13. In 2019, American               Lack of Foundation (Fed.       Sustained: _____
            Textile terminated its          Rule Evid. 602)
   6        agreement with MET                                             Overruled: _____
            and switched to Celliant.       Speculative (Fed. Rule Evid.
   7
                                            602)
   8
                                            Lack of Personal Knowledge
   9                                        (Fed. Rule Evid. 602)
  10
        17. MET has nearly closed           Speculative (Fed. Rule Evid.   Sustained: _____
  11        its doors because               602)                           Overruled: _____
  12        Redwave is viewed as
            inferior to Hologenix's         Lack of Foundation (Fed.
  13        "FDA approved" and              Rule Evid. 602)
  14        "FDA determined"
            product. (objection to
  15        bold language only)
  16    18. MET has no customers            Speculative (Fed. Rule Evid.   Sustained: _____
            and has no current              602)
  17        prospect of finding any                                        Overruled: _____
            so long as -Hologenix's         Lack of Foundation (Fed.
  18
            false and misleading            Rule Evid. 602)
  19        claims continue.                Improper legal conclusion
  20        (objection to bold
            language only).
  21    19. Both Under Armour and           Hearsay (Fed. Rule Evid.       Sustained: _____
  22        American Textile                802)
            represented to MET that                                        Overruled: _____
  23        claims regarding health         Hearsay within Hearsay
            benefits were important         (Fed. Rule Evid. 805)
  24
            to their campaigns.             Lack of Personal Knowledge
  25                                        (Fed. Rule Evid. 602)
  26

  27

  28
                                                      5
                                          EVIDENTIARY OBJECTIONS
                                         Case No. 2:19-cv-01483-PA-RAO
       68539368.1
Case 2:19-cv-01483-PA-RAO Document 33 Filed 05/10/19 Page 6 of 20 Page ID #:528



   1                     DECLARATION OF ALBERTO GUTIERREZ
   2            Hologenix generally objects to the Declaration of Mr. Gutierrez pursuant to
   3   Fed.R.Evid. 401, 602, 702 and 703 because Mr. Gutierrez admits that he has not
   4   reviewed the only documentation that matters: the communications between FDA
   5   and Hologenix. More specifically, Hologenix objects as follows:
   6

   7    Material Objected to:             Ground(s) for Objection:       Ruling on
   8                                                                     Objection:
   9    7.     The FDA premarket          Irrelevant (Fed. Rule Evid.    Sustained: _____
               review process for         401)
  10           medical devices can span                                  Overruled: _____
               from a few days to years   Improper Expert Witness
  11
               depending on whether       Testimony (Fed. Rule Evid.
  12           the device is a "me too"   702)
  13           or is making new claims
               not previously reviewed.
  14           When a medical device
  15           has been granted
               permission to enter the
  16           market by the FDA,
  17           within a month the FDA
               updates its public
  18           database of devices it
  19           has granted permission
               to market. The list of
  20           FDA-approved, cleared
  21           or authorized (the three
               methods of granting
  22           permission) medical
  23           devices is available on
               the FDA's website.
  24    8.     I have reviewed the        Irrelevant (Fed. Rule Evid.    Sustained: _____
  25           FDA's list of approved,    401)
               cleared or authorized                                     Overruled: _____
  26           medical devices on its     Improper Expert Witness
  27           website, and neither       Testimony (Fed. Rule Evid.
               "Hologenix" nor            702)
  28
                                                   6
                                       EVIDENTIARY OBJECTIONS
                                      Case No. 2:19-cv-01483-PA-RAO
       68539368.1
Case 2:19-cv-01483-PA-RAO Document 33 Filed 05/10/19 Page 7 of 20 Page ID #:529



   1
        Material Objected to:            Ground(s) for Objection:       Ruling on
   2
                                                                        Objection:
   3        "Celliant" appears in the
   4        FDA premarket
            databases as applicant or
   5        device name.
   6    15. If a manufacturer wants      Lack of Personal Knowledge
                                         (Fed. Rule Evid. 602)          Sustained: _____
            to make claims about a
   7        product's medical            Speculative (Fed. Rule Evid.   Overruled: _____
   8        benefits, other than ones    602)
            that generally fall under    Hearsay (Fed. Rule Evid.
   9        "wellness," the FDA          802)
  10        would typically respond
            to a 513(g) Request for      Improper Expert Witness
  11        Information by stating       Testimony (Fed. Rule Evid.
            that the product is a        702)
  12
            "medical device" that        Irrelevant (Fed. Rule Evid.
  13                                     401)
            falls within a specific
  14        regulation and
            classification, and
  15
            whether the product and
  16        those claims can be
            marketed before the
  17
            product is approved,
  18        cleared or authorized by
            the FDA. If the product
  19
            is not a medical device,
  20        the FDA will state so.
        16. If a product has a certain   Lack of Personal Knowledge
  21                                     (Fed. Rule Evid. 602)          Sustained: _____
            "intended use," it may be
  22        placed under the             Speculative (Fed. Rule Evid.   Overruled: _____
            "general wellness"           602)
  23
            policy, and for such         Improper Expert Witness
  24        products the FDA has         Testimony (Fed. Rule Evid.
            stated that it will not      702)
  25
            make a determination if
  26        the product is a medical     Irrelevant (Fed. Rule Evid.
            device or not, and that it   401)
  27
            will apply regulatory
  28        discretion over all
                                                  7
                                      EVIDENTIARY OBJECTIONS
                                     Case No. 2:19-cv-01483-PA-RAO
       68539368.1
Case 2:19-cv-01483-PA-RAO Document 33 Filed 05/10/19 Page 8 of 20 Page ID #:530



   1
        Material Objected to:             Ground(s) for Objection:       Ruling on
   2
                                                                         Objection:
   3        regulatory requirements
   4        including the
            requirement to register
   5        and list.
   6    18. Whether the FDA               Lack of Personal Knowledge     Sustained: _____
            responds to a 513(g)          (Fed. Rule Evid. 602)
   7        Request by stating that a                                    Overruled: _____
   8        product is a medical          Speculative (Fed. Rule Evid.
            device and what class it      602)
   9        is (whether subject to
  10        registration or listing or    Improper Expert Witness
            exempt), or whether it        Testimony (Fed. Rule Evid.
  11        responds to such a            702)
  12        request by stating that a
            product is a "general         Irrelevant (Fed. Rule Evid.
  13                                      401)
            wellness product," the
  14        FDA makes no
            determination as to how
  15
            the product functions or
  16        whether it provides the
            purported benefits in
  17
            response to a 513(g)
  18        Request for Information.
        19. Therefore, even if the        Lack of Personal Knowledge     Sustained: _____
  19
            FDA responded to a            (Fed. Rule Evid. 602)
  20        513(g) Request for                                           Overruled: _____
            Information by                Speculative (Fed. Rule Evid.
  21
            Hologenix by stating that     602)
  22        Celliant is a "general        Improper legal conclusion
            wellness product" (for
  23                                      Improper Expert Witness
            which the FDA has
  24        enforcement discretion        Testimony (Fed. Rule Evid.
            over all regulatory           702)
  25
            requirements) or that it is   Irrelevant (Fed. Rule Evid.
  26        a "medical device" with       401)
            information of what are
  27
            the relevant regulatory
  28        requirements
                                                   8
                                       EVIDENTIARY OBJECTIONS
                                      Case No. 2:19-cv-01483-PA-RAO
       68539368.1
Case 2:19-cv-01483-PA-RAO Document 33 Filed 05/10/19 Page 9 of 20 Page ID #:531



   1
        Material Objected to:                Ground(s) for Objection:      Ruling on
   2
                                                                           Objection:
   3           (registration and listing
   4           often being one, and
               premarket review
   5           sometimes being one),
   6           such a response does not
               include any
   7           determination regarding
   8           Celliant's purported
               benefits.
   9
                          DECLARATION OF THOMAS J. MARONICK
  10
                Hologenix generally objects to the Declaration of Mr. Maronick pursuant to
  11
       Fed.R.Evid. 401, 602, 702 and 703 because Mr. Maronick did not survey the actual
  12
       consumers of MET or Hologenix’s product as pled by MET – manufacturers. More
  13
       specifically, Hologenix objects as follows:
  14
        Material Objected to:                Ground(s) for Objection:      Ruling on
  15
                                                                           Objection:
  16
        9.     Specifically, the study       Irrelevant (Fed. Rule Evid.   Sustained: _____
  17           evaluated             what    401)
               consumers        believed                                   Overruled: _____
  18                                         Hearsay (Fed. Rule Evid.
               when they were shown
  19           the claim, made on            802)
               Celliant’s website, that
  20
               Celliant is an “FDA
  21           Determined        Medical
               Device and General
  22
               Wellness         Product”
  23           followed by a list of
               benefits,       including
  24
               “increase circulation,”
  25           “cell recovery,” “body
               temperature regulation,”
  26
               “better    sleep,”     and
  27           “improved          athletic
               performance.” A true
  28
                                                      9
                                          EVIDENTIARY OBJECTIONS
                                         Case No. 2:19-cv-01483-PA-RAO
       68539368.1
Case 2:19-cv-01483-PA-RAO Document 33 Filed 05/10/19 Page 10 of 20 Page ID #:532



    1
         Material Objected to:              Ground(s) for Objection:      Ruling on
    2
                                                                          Objection:
    3        and accurate copy of the
    4        website      claims       is
             attached      hereto     as
    5        Exhibit B.
    6    10. When asked an open-            Irrelevant (Fed. Rule Evid.   Sustained: _____
             ended question about           401)
    7        whether the FDA had                                          Overruled: _____
    8        made a determination           Hearsay (Fed. Rule Evid.
             about the benefits of          802)
    9        Celliant, 43.4% of those
   10        who had seen the
             statement            “FDA
   11        Determined        Medical
   12        Device and General
             Wellness Product” wrote
   13
             that the FDA had made
   14        such a determination.
             This represents 17.5%
   15
             who said the “FDA
   16        determined” statement
             said or suggested that the
   17
             FDA had approved,
   18        determined, and/or tested
             the fabric and/or the
   19
             benefits indicated on the
   20        webpage; 13.3% who
             stated that the FDA had
   21
             determined that Celliant
   22        is        good          for
             health/wellness, provides
   23
             health/wellness,       and
   24        works/is effective; and
             12.6% who said that the
   25
             FDA had determined
   26        that Celliant provides the
             features/benefits
   27
             mentioned       on      the
   28        webpage.
                                                     10
                                         EVIDENTIARY OBJECTIONS
                                        Case No. 2:19-cv-01483-PA-RAO
        68539368.1
Case 2:19-cv-01483-PA-RAO Document 33 Filed 05/10/19 Page 11 of 20 Page ID #:533



    1
         Material Objected to:              Ground(s) for Objection:      Ruling on
    2
                                                                          Objection:
    3    11. When        shown        the   Irrelevant (Fed. Rule Evid.   Sustained: _____
    4        webpage        with      the   401)
             statement            “FDA                                    Overruled: _____
    5        Determined         Medical     Hearsay (Fed. Rule Evid.
             Device and General             802)
    6
             Wellness Product,” 68.5
    7        percent of respondents
    8        concluded that the FDA
             had         made           a
    9        determination about the
   10        underlying benefits that
             Celliant provides. Only
   11        21.2 percent of the
   12        respondents who were
             shown       the     control
   13        webpage without this
   14        language concluded that
             the FDA had made a
   15        determination about the
   16        underlying benefits of
             the claims, for a
   17
             difference      of     47.3
   18        percent.
         12. When        shown        the   Irrelevant (Fed. Rule Evid.   Sustained: _____
   19
             webpage        with      the   401)
   20        statement            “FDA                                    Overruled: _____
             Determined         Medical     Hearsay (Fed. Rule Evid.
   21                                       802)
             Device and General
   22        Wellness Product” above
             the five claimed benefits,
   23
             67.7       percent        of
   24        respondents concluded
             that the FDA had made a
   25
             determination           that
   26        Celliant          increased
             circulation. Only 31.8
   27
             percent        of        the
   28        respondents who were
                                                     11
                                         EVIDENTIARY OBJECTIONS
                                        Case No. 2:19-cv-01483-PA-RAO
        68539368.1
Case 2:19-cv-01483-PA-RAO Document 33 Filed 05/10/19 Page 12 of 20 Page ID #:534



    1
         Material Objected to:               Ground(s) for Objection:      Ruling on
    2
                                                                           Objection:
    3        shown       the      control
    4        webpage without this
             language concluded that
    5        the FDA had made a
    6        determination            that
             Celliant          increased
    7        circulation,       for      a
    8        difference      of      35.9
             percent.
    9    13. When        shown         the   Irrelevant (Fed. Rule Evid.   Sustained: _____
   10        webpage        with       the   401)
             statement              “FDA                                   Overruled: _____
   11        Determined          Medical     Hearsay (Fed. Rule Evid.
   12        Device and General              802)
             Wellness Product” above
   13
             the five claimed benefits,
   14        58.4       percent         of
             respondents concluded
   15
             that the FDA had made a
   16        determination            that
             Celliant helped with cell
   17
             recovery. Only 26.6
   18        percent        of         the
             respondents who were
   19
             shown       the      control
   20        webpage without this
             language concluded that
   21
             the FDA had made a
   22        determination            that
             Celliant helped with cell
   23
             recovery,        for        a
   24        difference      of      31.8
             percent.
   25
         14. When        shown         the   Irrelevant (Fed. Rule Evid.   Sustained: _____
   26        webpage        with       the   401)
             statement              “FDA                                   Overruled: _____
   27                                        Hearsay (Fed. Rule Evid.
             Determined          Medical
   28        Device and General              802)
                                                      12
                                          EVIDENTIARY OBJECTIONS
                                         Case No. 2:19-cv-01483-PA-RAO
        68539368.1
Case 2:19-cv-01483-PA-RAO Document 33 Filed 05/10/19 Page 13 of 20 Page ID #:535



    1
         Material Objected to:             Ground(s) for Objection:      Ruling on
    2
                                                                         Objection:
    3        Wellness Product” above
    4        the five claimed benefits,
             68.9       percent       of
    5        respondents concluded
    6        that the FDA had made a
             determination          that
    7        Celliant regulated body
    8        temperature. Only 29.9
             percent        of       the
    9        respondents who were
   10        shown       the     control
             webpage without this
   11        language concluded that
   12        the FDA had made a
             determination          that
   13        Celliant regulated body
   14        temperature,       for    a
             difference      of     39.0
   15        percent.
   16    15. When        shown       the   Irrelevant (Fed. Rule Evid.   Sustained: _____
             webpage        with     the   401)
   17                                                                    Overruled: _____
             statement            “FDA
   18        Determined         Medical    Hearsay (Fed. Rule Evid.
             Device and General            802)
   19
             Wellness Product” above
   20        the five claimed benefits,
             61.1       percent       of
   21
             respondents concluded
   22        that the FDA had made a
             determination          that
   23
             Celliant provided better
   24        sleep. Only 29.4 percent
             of the respondents who
   25
             were shown the control
   26        webpage without this
             language concluded that
   27
             the FDA had made a
   28        determination          that
                                                    13
                                        EVIDENTIARY OBJECTIONS
                                       Case No. 2:19-cv-01483-PA-RAO
        68539368.1
Case 2:19-cv-01483-PA-RAO Document 33 Filed 05/10/19 Page 14 of 20 Page ID #:536



    1
         Material Objected to:             Ground(s) for Objection:      Ruling on
    2
                                                                         Objection:
    3        Celliant provided better
    4        sleep, for a difference of
             31.7 percent.
    5    16. When        shown       the   Irrelevant (Fed. Rule Evid.   Sustained: _____
    6        webpage        with     the   401)
             statement            “FDA                                   Overruled: _____
    7        Determined         Medical    Hearsay (Fed. Rule Evid.
    8        Device and General            802)
             Wellness Product" above
    9        the five claimed benefits,
   10        48.8       percent       of
             respondents concluded
   11        that the FDA had made a
   12        determination          that
             Celliant         improved
   13
             athletic     performance.
   14        Only 26.6 percent of the
             respondents who were
   15
             shown       the     control
   16        webpage without this
             language concluded that
   17
             the FDA had made a
   18        determination          that
             Celliant         improved
   19
             athletic performance, for
   20        a difference of 22.2
             percent.
   21
         17. In       addition,       an   Irrelevant (Fed. Rule Evid.   Sustained: _____
   22        overwhelming majority         401)
             of respondents—whether                                      Overruled: _____
   23                                      Hearsay (Fed. Rule Evid.
             they were shown the
   24        webpage with the "FDA         802)
             determined" language or
   25
             without that language—
   26        stated that they were
             more likely or much
   27
             more likely to purchase
   28        performance enhancing
                                                    14
                                        EVIDENTIARY OBJECTIONS
                                       Case No. 2:19-cv-01483-PA-RAO
        68539368.1
Case 2:19-cv-01483-PA-RAO Document 33 Filed 05/10/19 Page 15 of 20 Page ID #:537



    1
         Material Objected to:            Ground(s) for Objection:      Ruling on
    2
                                                                        Objection:
    3        fabric if the FDA had
    4        determined       that   it
             provided the claimed
    5        benefits. The rates at
    6        which respondents stated
             that        an        FDA
    7        determination       would
    8        make it more likely or
             much more likely that
    9        they would purchase
   10        performance-enhancing
             fabrics ranged from 59
   11        percent to 95 percent
   12        depending on the benefit
             that was being claimed.
   13
         18. Based on the results of      Irrelevant (Fed. Rule Evid.   Sustained: _____
   14        the study, I can conclude    401)
             that the claims on the                                     Overruled: _____
   15                                     Hearsay (Fed. Rule Evid.
             Celliant website lead a
   16        significant number of        802)
             consumers to believe
   17                                     Improper legal conclusion
             that the FDA has
   18        determined that Celliant
             provides one or more of
   19
             the benefits listed below
   20        the      claim       "FDA
             Determined         Medical
   21
             Device and General
   22        Wellness Product."
   23

   24                        DECLARATION OF ANDREW CASE
   25

   26

   27

   28
                                                   15
                                       EVIDENTIARY OBJECTIONS
                                      Case No. 2:19-cv-01483-PA-RAO
        68539368.1
Case 2:19-cv-01483-PA-RAO Document 33 Filed 05/10/19 Page 16 of 20 Page ID #:538



    1
         Material Objected to:               Ground(s) for Objection:       Ruling on
    2
                                                                            Objection:
    3    2.     Attached as Exhibit A to     Hearsay (Fed. Rule Evid.       Sustained: _____
    4           this declaration is a true   802)
                and accurate copy of a                                      Overruled: _____
    5           document that I              Lack of Authentication (Fed.
                downloaded from the          Rule Evid. 901)
    6
                internet address
    7           http://time.com/4621309
    8           /under-armour-tom-
                brady-sleepwear-
    9           pajamas/, on April 11,
   10           2019.
         3.     Attached as Exhibit B to     Hearsay (Fed. Rule Evid.       Sustained: _____
   11           this declaration is a true   802)                           Overruled: _____
   12           and accurate copy of a
                document that I              Lack of Authentication (Fed.
   13                                        Rule Evid. 901)
                downloaded from the
   14           internet address from the
                internet address
   15
                https://www.prnewswire.
   16           com/news-releases/us-
                fda-determines-celliant-
   17
                responsive-textile-
   18           products-meet-criteria-
                as-medical-devices-and-
   19
                general-wellness-
   20           products-
                300493298.html, on
   21
                April 11, 2019.
   22    8.     Attached as Exhibit G        Hearsay (Fed. Rule Evid.       Sustained: _____
                to this declaration is a     802)
   23                                                                       Overruled: _____
                true and accurate copy of
   24           a document that I            Lack of Authentication (Fed.
                downloaded from the          Rule Evid. 901)
   25
                internet address
   26           https://www.huffpost.co
                m/entry/the-future-of-
   27
                health-and-wellness-is-a-
   28           responsive-
                                                      16
                                          EVIDENTIARY OBJECTIONS
                                         Case No. 2:19-cv-01483-PA-RAO
        68539368.1
Case 2:19-cv-01483-PA-RAO Document 33 Filed 05/10/19 Page 17 of 20 Page ID #:539



    1
         Material Objected to:             Ground(s) for Objection:       Ruling on
    2
                                                                          Objection:
    3        textile_b_59a40712e4b0
    4        cb7715bfd720, on April
             11, 2019.
    5    10. Attached as Exhibit I to      Hearsay (Fed. Rule Evid.       Sustained: _____
    6        this declaration is a true    802)
             and accurate copy of an                                      Overruled: _____
    7        excerpt from the              Lack of Authentication (Fed.
    8        September-October             Rule Evid. 901)
             edition of Textile Insight
    9        that I downloaded from
   10        the internet address
             http://viewer.e-
   11        digitaledition.com/i/8750
   12        36-september-october-
             2017/15?, on April 11,
   13
             2019.
   14    11. Attached as Exhibit J to      Hearsay (Fed. Rule Evid.       Sustained: _____
             this declaration is a true    802)
   15                                                                     Overruled: _____
             and accurate copy of an
   16        article from Inc. that I      Lack of Authentication (Fed.
             downloaded from the           Rule Evid. 901)
   17
             internet           address
   18        https://www.inc.com/son
             ya-mann/expensive-
   19
             ecommerce-
   20        shopping.html,           on
             February 21 2019.
   21
         12. Attached as Exhibit K         Hearsay (Fed. Rule Evid.       Sustained: _____
   22        to this declaration is a      802)
             true and accurate copy of                                    Overruled: _____
   23                                      Lack of Authentication (Fed.
             an article from Hunker
   24        that I downloaded from        Rule Evid. 901)
             the internet address
   25
             https://www.hunker.com
   26        /13713636/7-blankets-
   27
             that-do-more-than-just-
             blanket, on February 21
   28        2019.
                                                    17
                                        EVIDENTIARY OBJECTIONS
                                       Case No. 2:19-cv-01483-PA-RAO
        68539368.1
Case 2:19-cv-01483-PA-RAO Document 33 Filed 05/10/19 Page 18 of 20 Page ID #:540



    1
         Material Objected to:            Ground(s) for Objection:       Ruling on
    2
                                                                         Objection:
    3    13. Attached as Exhibit L to     Hearsay (Fed. Rule Evid.       Sustained: _____
    4        this declaration is a true   802)
             and accurate copy of an                                     Overruled: _____
    5        article from Shape that I    Lack of Authentication (Fed.
             downloaded from the          Rule Evid. 901)
    6
             internet address
    7        https://www.shape.com/f
    8        itness/clothes/under-
             armour-athleisure-
    9        collection-recovery-
   10        workout-clothes, on
             February 21 2019.
   11    14. Attached as Exhibit M        Hearsay (Fed. Rule Evid.       Sustained: _____
   12        to this declaration is a     802)
             true and accurate copy of                                   Overruled: _____
   13                                     Lack of Authentication (Fed.
             an article from WWD
   14        that I downloaded from       Rule Evid. 901)
             the internet address
   15
             https://www.pressreader.
   16        com/usa/wwd-digital-
             daily/20180718/2814964
   17
             57063760, on February
   18        21 2019.
         15. Attached as Exhibit N to     Hearsay (Fed. Rule Evid.       Sustained: _____
   19
             this declaration is a true   802)
   20        and accurate copy of an                                     Overruled: _____
             article from Gear Patrol     Lack of Authentication (Fed.
   21                                     Rule Evid. 901)
             that I downloaded from
   22        the internet address
             https://gearpatrol.com/20
   23
             18/08/27/celliant-
   24        technology-what-is-it/,
             on February 21 2019.
   25
         16. Attached as Exhibit 0 to     Hearsay (Fed. Rule Evid.       Sustained: _____
   26        this declaration is a true   802)
             and accurate copy of an                                     Overruled: _____
   27                                     Lack of Authentication (Fed.
             article from Talking
   28        Points Memo that I
                                                   18
                                       EVIDENTIARY OBJECTIONS
                                      Case No. 2:19-cv-01483-PA-RAO
        68539368.1
Case 2:19-cv-01483-PA-RAO Document 33 Filed 05/10/19 Page 19 of 20 Page ID #:541



    1
         Material Objected to:            Ground(s) for Objection:       Ruling on
    2
                                                                         Objection:
    3        downloaded from the          Rule Evid. 901)
    4        internet address
             https://talkingpointsmem
    5        o . com/sourced/wrap-
    6        yourself-in-wellness-
             with-this-infinity-
    7        blanket, on February 21
    8        2019.
         17. Attached as Exhibit P to     Hearsay (Fed. Rule Evid.       Sustained: _____
    9        this declaration is a true   802)                           Overruled: _____
   10        and accurate copy of an
             article from Matress         Lack of Authentication (Fed.
   11        Clarity that I               Rule Evid. 901)
   12        downloaded from the
             internet address
   13
             https://www.inc.com/son
   14        ya-mann/expensiye-
             ecommerce-
   15
             shopping.html, on April
   16        11, 2019.
         18. Attached as Exhibit Q        Hearsay (Fed. Rule Evid.       Sustained: _____
   17
             to this declaration is a     802)
   18        true and accurate copy of                                   Overruled: _____
             a document that I            Lack of Authentication (Fed.
   19                                     Rule Evid. 901)
             downloaded from the
   20        internet address
             https://www.pillows.com
   21
             /purecare-celliant-queen-
   22        .html, on February 21,
             2019.
   23
         19. Attached as Exhibit R to     Hearsay (Fed. Rule Evid.       Sustained: _____
   24        this declaration is a true   802)
             and accurate copy of an                                     Overruled: _____
   25                                     Lack of Authentication (Fed.
             article from SportTechie
   26        that I downloaded from       Rule Evid. 901)
   27
             the internet address
             https://www. sporttechie.
   28        com/under-armour-rush-
                                                   19
                                       EVIDENTIARY OBJECTIONS
                                      Case No. 2:19-cv-01483-PA-RAO
        68539368.1
Case 2:19-cv-01483-PA-RAO Document 33 Filed 05/10/19 Page 20 of 20 Page ID #:542



    1
         Material Objected to:            Ground(s) for Objection:       Ruling on
    2
                                                                         Objection:
    3        infrared-bioceramic s-
    4        tom-brady-performance/,
             on April 3, 2019.
    5    20. Attached as Exhibit S to     Hearsay (Fed. Rule Evid.       Sustained: _____
    6        this declaration is a true   802)
             and accurate copy of an                                     Overruled: _____
    7        article from Forbes that I   Lack of Authentication (Fed.
    8        downloaded from the          Rule Evid. 901)
             internet address
    9        https://www.
   10        forbes.com/sites/timnew
             comb/2019/04/03/under-
   11        armour-debuts-new-
   12        training-line-with-
             infrared-
   13
             technology/#7171
   14        fbeb68cd, on April 3,
             2019.
   15
         25. Attached as Exhibit X to     Hearsay (Fed. Rule Evid.       Sustained: _____
   16        this declaration is a true   802)
             and accurate copy of a                                      Overruled: _____
   17                                     Lack of Authentication (Fed.
             document that I
   18        downloaded from the          Rule Evid. 901)
             internet address
   19
             https://yaasa.com/cellian
   20        t/#gref, on April 11,
             2019.
   21

   22   Dated: May 10, 2019                              POLSINELLI LLP

   23                                                    /s/ Noel Cohen
                                                 By:      Noel S. Cohen
   24                                                    Attorneys for Defendant and
                                                         Counterclaimant Hologenix, LLC.
   25

   26

   27

   28
                                                   20
                                       EVIDENTIARY OBJECTIONS
                                      Case No. 2:19-cv-01483-PA-RAO
        68539368.1
